Citation Nr: 1243344	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a lumbosacral strain.  

2. Entitlement to an initial rating in excess of 10 percent for hallux valgus of the right foot.

3. Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left foot.

4. Entitlement to an initial compensable rating for scars to the corneas.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 1992.

This matter is on appeal from decisions an August 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was originally scheduled to testify before a Veterans Law Judge in November 2007, but failed to appear.  In a June 2012, the Board found that there was good cause to provide her with another opportunity to testify at the RO of her choosing.  The RO sent her a letter in August 2012, asking her to state which RO she wished to have her hearing held, but received no response.  The RO also attempted to contact her via telephone that same month, but was unsuccessful in doing so.  

The Board now determines that all reasonable attempts have been made to provide her with a hearing.  Although the Veteran has stated in the past that she wished to testify at a hearing, she also has the obligation to cooperate with VA's efforts to assist her.  As this has not been the case, the Board concludes that the claims should be adjudicated without further delay.  See 38 C.F.R. § 20.700 (2012); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a "one-way street").  


FINDINGS OF FACT

1. During the course of the appeal, the Veteran's low back strain has been characterized by pain in motion and some limitation in range of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.

2. During the entire course of the appeal, the Veteran's bilateral hallux valgus has been characterized by pain when standing; malunion or nonunion of the tarsal or metatarsal bones, clawfoot, or a foot injury that is "moderately severe" has not been shown.

3. During the entire course of the appeal, the Veteran's cornea scars have been resulted in a Snellen index for distant vision of 20/20 in each eye, and no other active pathology was observed.

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for a lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2012).

2. The criteria for a rating in excess of 10 percent for hallux valgus of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5280, 5283 (2012).

3. The criteria for a rating in excess of 10 percent for hallux valgus of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5280, 5283 (2012).

4. The criteria for a compensable rating for scars to the corneas have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.76a, 4.84a, DCs 6009, 6079 (pre-amended 2008).

5. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in October 2003 and May 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding her hallux valgus and eye claims, these claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran has submitted statements in support of her claims.  

Additionally, VA examinations with respect to the issue on appeal were also obtained in September 2006, December 2009 and January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case is more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

Finally, it is noted that this appeal was remanded by the Board in October 2008, September 2010 and June 2012 for further development.  Specifically, in October 2008, the Board instructed the RO to schedule the Veteran for VA examination for her back, feet and eye complaints, and to obtain a social work survey for purposes of employability. In the September 2010 folder, the Board instructed the RO to acquire the Veteran's VA Vocational Rehabilitation folder.  In June 2012 the RO was instructed to schedule the Veteran for a new hearing.  

The Board is now satisfied there was substantial compliance with the April 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, in compliance with the October 2008 remand, the Veteran underwent VA examinations in December 2009 and January 2011 which, as noted above, the Board finds adequate for adjudication purposes.  She also underwent a psychosocial assessment in December 2009.  

Next, the RO acquired the Veteran's VA Vocational Rehabilitation folder and, although unavailing, the RO has made diligent attempts to schedule to the Veteran for a new hearing before the Board.  Moreover, after the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in January 2012.  Accordingly, the Board finds that the Board's Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Hallux Valgus

The Veteran currently has two separate 10 percent ratings for hallux valgus in her feet under 38 C.F.R. § 4.71a, DC 5280.  This is the maximum rating allowable under this diagnostic code.

However, in order to avoid any prejudice to the Veteran's claim, the Board has also considered whether any of the other related diagnostic codes apply.  In this case, VA regulations also contemplate ratings for foot disorders such as clawfoot (DC 5278), malunion or nonunion of tarsal or metatarsal bones (DC 5283), or as a residual to an injury (DC 5284).

As an initial matter, the evidence does not indicate the presence of disorders such as clawfoot or malunion or nonunion of the tarsal or metatarsal bones.  Specifically, there has been no indication of clawfoot at any evaluation or VA examination during the course of the appeal.  Notably, neither disorder was observed at her most recent VA examination in January 2011.  Therefore, a rating in excess of 10 percent is not warranted under DCs 5278 or 5283.  

The Board has also considered whether a rating in excess of 10 percent is warranted based on residuals of an injury under DC 5284.  In order to warrant the next-higher 20 percent rating under this diagnostic code, there must be evidence of an injury that is "moderately severe" in nature.  While nonspecific words such as "moderate" or "severe" are not defined in these diagnostic codes. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." See 38 C.F.R. § 4.6.

In this case, the evidence does not indicate that the Veteran has residuals that can be characterized as "moderately severe."  In actuality, her disability appears relatively minor.  For example, at her VA examination in December 2009, she complained of pain in the front of each foot.  However, there was no swelling, weakness of fatigueability in either foot.  While she stated that she experienced pain after walking a half of a mile, she did not use special shoes.  While there was tenderness of the feet upon examination, her hallux valgus was characterized as "mild."  There was no loss of motion, weakness or incoordination, and the range of motion in the feet and toes was normal.  

Next, at her most recent VA examination in January 2011, the Veteran complained of pain in the great toe of each foot, which has been somewhat relieved by over the counter medication.  Although she exhibited a normal gait, she stated that she was unable to walk more than 5 to 10 minutes before the pain became severe.  She was tender over the metatarsophalangeal joints bilaterally.

However, the hallux valgus formation was characterized by terms such as "mild" and "minimal" by the examining physician.  There were no flare-ups, nor was there any incoordination, fatigue or weakness in either foot.  She exhibited 10 degrees of dorsiflexion and plantar flexion of the great toes.  Significantly, the Veteran's outpatient treatment records do not indicate that she has received any treatment related to her hallux valgus in a way that would indicate that this disability is any more than mild in nature.  

Thus, the Board concludes that a separate rating under any of the potentially applicable diagnostic codes is not possible. Therefore, as the 10 percent rating the Veteran currently receives is the highest schedular rating allowable for her hallux valgus under the only applicable diagnostic code, a rating in excess of 10 percent is not warranted for either foot.

Lumbosacral Strain

The Veteran is currently rated at 40 percent disabling under 38 C.F.R. § 4.71a, DC 5237 (addressing residuals of a lumbar strain).  In order to warrant a rating in excess of 40 percent, the evidence must show:
* unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).
See 38 C.F.R. § 4.71a.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, a rating in excess of 40 percent is not warranted, as unfavorable ankylosis or intervertebral disc syndrome with incapacitating episodes has not been shown.  For example, at her VA examination in September 2006, she complained of daily low back pain that was "dull" and on a constant basis.  She stated that she could not lift more than 10 pounds at a time.  

However, upon examination, she exhibited a normal posture.  Her range of motion included 45 degrees of forward flexion (although this was somewhat limited by her pregnancy), 10 degrees of extension, 25 degrees of lateral flexion in each direction and 25 degrees of bilateral rotation.  Moreover, the Veteran denied any incapacitating episodes in the past 12 months.  

Next, at her most recent VA examination for this disorder in December 2009, she stated that she continued to experience low back pain with some radiating pain into her lower abdomen and groin.  However, there was no radiating pain in her legs, and she did not wear a brace.  Occasional flare-ups occur when she attempts to lift something.  

Upon examination, she exhibited pain and retraction upon light touch.  Her range of motion was also somewhat limited, as she exhibited 30 degrees of flexion, 20 degrees of extension, a lateral flexion of 20 degrees in each direction and 20 degrees of bilateral rotation.  The examiner also noted that the Veteran exhibited no signs or symptoms of intervertebral disc syndrome, and it was "very unlikely" that any physician would prescribe periods of bed rest for extended periods of time.  

Given the results of these VA examinations, the Veteran clearly has a reduced range of motion in her lumbar spine.  However, although limited, the presence of a measureable range of motion weighs against a finding of unfavorable ankylosis.  Moreover, there is no evidence or complaints of intervertebral disc syndrome at all, let alone of such severity that there has been a history of incapacitating episodes lasting 6 to 12 weeks during the past 12 months.  Significantly, her outpatient treatment records do not indicate that she complained of any low back symptoms or that she has received any treatment for such symptoms.  Therefore, an increased rating is not warranted on these bases. 

Next, the Board has considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code. See 38 C.F.R. § 4.71(a) (2011).  However, a separate evaluation is not warranted due to the Veteran's lumbar spine disability, as objective evidence of neurological abnormalities have not been shown. See Note 1 (stating to evaluate "any associated objective neurologic abnormalities" separately).

Specifically, at her VA examination in September 2006, a neurological examination revealed normal muscle mass, strength and tone in the lower extremities.  Her deep tendon reflexes were only slightly affected, and her sensation reception was intact.  At her more recent VA examination in December 2009, she denied radiating pain in the legs and, as mentioned above, there was no evidence of intervertebral disc syndrome. Moreover, there were no complaints related to urinary or fecal incontinence.  Therefore, the Board finds that a separate evaluation for neurological symptoms is not for application.

When considering the appropriate ratings for the Veteran's hallux valgus and low back disabilities, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202 (1995).  As an initial matter, the next higher rating for a low back disability requires ankylosis rather than restricted range of motion.  As these rating criteria are not based on limitation of motion, but rather the absence of motion, the Deluca criteria cannot be used to achieve the higher rating.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board acknowledges that functional loss may be considered when determining whether a foot injury is "mild," "moderate," or "severe," an increased evaluation for the Veteran's service-connected hallux valgus is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are already contemplated by the 10 percent rating already assigned.  Notably, while the VA examiners observed complaints of pain, it was not to the point where the disability could be considered "moderately severe."  

Cornea Scars

The Veteran currently has a noncompensable rating for her service-connected eye disability, which has been diagnosed as trichiasis and cornea scars.  While these symptoms are not listed among the diagnostic codes related to eye disorders, a disability will be rated by analogy to a closely related disease or injury in which addresses not only the functions affected, but the anatomical localization and symptomatology as well. 38 C.F.R. § 4.20 (2012).  In this case, the most applicable diagnostic code is 38 C.F.R. § 4.79, DC 6009, which addresses unhealed eye injuries.

It is also noted that that the VA regulations for evaluating eye disabilities were revised and amended during the pendency of this appeal.  See 73 Fed. Reg. 66,543-44 (Nov. 10, 2008) (revising 38 C.F.R. §§ 4.75-4.84).  However, according to this amendment, the revised criteria apply only to applications for benefits received by VA on or after December 10, 2008.  As mentioned above, the Veteran submitted the claim on appeal in October 2003. Therefore, it must be considered under the pre-amended criteria.

Under the applicable criteria, disabilities such as unhealed eye injuries are rated based on impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, and combining an additional rating of 10 percent during active pathology. 38 C.F.R. § 4.84a (2008).

As an initial matter, the evidence makes clear that some of these types of impairment are inapplicable here.  Recognition is given to the fact that the Veteran has been treated for glaucoma since approximately 2004.  According to a VA examination in December 2009, the examiner primary open-angle glaucoma bilaterally, with an irregular cup to disc ratio and some loss in field of vision.  However, the Veteran is not service-connected for glaucoma, which is entirely distinct from her corneal scars.   Significantly, neither the Veteran nor any treating physician has asserted that such a relationship exists.  Therefore, even though there is evidence of a reduced field of vision, the evidence indicates that it is due to a nonservice-connected condition and will not be considered as part of her disability rating.  

Next, while eye disorders may also sometimes be rated on the basis of impaired eye muscle function, this will be for consideration only when the history and findings reflect disease or injury of the extrinsic muscles of the eye or of the motor nerves supplying these muscles. 38 C.F.R. § 4.77 (2008).  Here, there has not been an assertion or a diagnosis related to the extrinsic muscles (such as diplopia) and, in fact, diplopia was specifically not observed at the VA examination in December 2009.  Additionally, there has been no evidence of injury to the motor nerves supplying these muscles.

As such, the only remaining impairment for consideration is limitation of visual acuity. Ratings based on visual acuity should be based, when practicable, only upon examinations performed by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction. 38 C.F.R. § 4.75 (2008).  Except in cases where keratoconus where contact lenses are required, the best distant vision obtainable after best correction by glasses will be the basis for rating. Id.

When applying the ratings for impairment of visual acuity, the appropriate disability rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column for the Snellen index for the other eye. 38 C.F.R. § 4.83a.  Additionally, where a person is unable to read at any one of the scheduled step or distances, but can read at the next scheduled step or distance, the disorder is to be rated as reading at the latter step or distance. 38 C.F.R. § 4.83 (2008). When there is substantial difference between the near and distant corrected vision, the claim should be referred to the Director of Compensation and Pension Service for additional evaluation. 38 C.F.R. § 4.84

In this case a compensable rating based on visual acuity is not warranted.  Specifically, at ophthalmological evaluations in September and October 2004, the Veteran exhibited 20/15 and 20/20 vision, respectively, in each eye without correction.  Significantly, although the Veteran is service-connected for corneal scars, her corneas were observed to be clear at the September 2004 evaluation.  

Next, at a VA examination in September 2006, the Veteran described a history of eye trauma from a shattered windshield.  Upon examination, she exhibited a distant visual acuity of 20/15 bilaterally, and her cornea, lens and iris were observed to be clear.  At her most recent VA examination in December 2009, the Veteran exhibited a distant visual acuity of 20/20 bilaterally.  Significantly, this examiner stated in a June 2010 addendum that there was no evidence of any residuals to her corneas. 

Having determined that the worst visual acuity the Veteran's has is exhibited is 20/20 in each eye, applying these values to Table V indicates that a noncompensable rating is for application.  See 38 C.F.R. § 4.84a, DC 6079, Table V (2008). Thus, an increased rating is not warranted on this basis.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her service-connected disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of service-connected disabilities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In considering all three claims, the Board has also considered the Veteran's statements that her disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of a lumbar spine, foot or eye disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, her service-connected disabilities have been applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the evidence does not warrant an increased rating, and these appeals are denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU. 38 C.F.R. §§ 3.341(a), 4.19. See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected for a low back disorder (with a 40 percent disability rating), bilateral hallux valgus (10 percent for each foot) and for cornea scars (0 percent).   Her combined rating is 50 percent.  Therefore, since she does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that she is unemployable due to her service-connected disorders.  Nevertheless, after a review of the competent evidence, the Board determines that she is not unemployable due to her service-connected disabilities.

In arriving at this conclusion, the Board places great probative value on a VA examination performed in February 2011.  There, the examiner observed that the Veteran has not worked on a regular basis since 1992.  While she underwent vocational rehabilitation after she left active duty, she has not attempted to work for many years.  She is able to care for herself and her children based on the benefits she receives from VA and the SSA.  

The examiner noted that the Veteran has "numerous psychological problems."  In fact, the examiner stated that he examined her previously and found that her foot and back disabilities were completely "non-physiologic."  The examiner also noted that the Veteran has made a number of claims relating to events on active duty that cannot be verified by the evidence of record.  

Overall, the examiner concluded that the Veteran "obviously has a delusional disorder," with claims of multiple injuries in service that are not corroborated by the evidence of record.  Based on a review of the claims file, the examiner concluded that the Veteran was not unemployable due to her service-connected conditions.  The examiner noted that the Veteran could be able to work in sedentary jobs despite her service-connected disabilities and, in fact, her unemployability was most likely due to her nonservice-connected psychiatric symptoms.  

These conclusions were largely supported by the VA examiner who conducted an orthopedic examination at that same time.  In addition to the particular symptoms observed related to the Veteran' slow back and feet, this examiner concluded that she was not unemployable due to either disorder.  

The Board recognizes that the SSA has determined that the Veteran is disabled under SSA regulations.  While, such determinations are evidence to be weighed and considered in a Veteran's case on the question of unemployability, the SSA determination is not binding upon VA, as the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Moreover, the SSA decision in this case is based substantially on evidence that precedes the relevant period on appeal by many years.  

Moreover, a review of the Veteran's VA Vocational Rehabilitation folder does not support entitlement to TDIU.  Specifically, in July 2001, the rehabilitation office denied benefits due to the Veteran's failure to complete the initial evaluation process and refused to attend appointed meetings.   Moreover a counseling report determined that achievement of a vocational goal was "reasonably feasible" and that she did not have a serious employment handicap.  Therefore, TDIU is not warranted based on her history with VA Vocational Rehabilitation.  

As was the case above, the Board has also considered the Veteran's statements regarding her service-connected disabilities.   The Board reiterates that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify whether her symptoms render her unemployable under VA regulations.  

On the other hand, such competent evidence concerning the effect of the Veteran's service-connected disability on her employability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to her service connected disability, the appeal is denied.



ORDER

A rating in excess of 40 percent for a lumbosacral strain is denied.  

A rating in excess of 10 percent for hallux valgus of the right foot is denied.

An initial rating in excess of 10 percent for hallux valgus of the left foot is denied.

An initial compensable rating for scars to the corneas is denied.

Entitlement to TDIU is denied.  






______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


